Case: 5:20-cr-00122-GFVT-EBA Doc #: 32 Filed: 07/09/21 Page: 1 of 4 - Page ID#: 114




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION – LEXINGTON
                                    Electronically Filed

 CRIMINAL ACTION NO. 20-CR-122-GFVT

 UNITED STATES OF AMERICA                                                     PLAINTIFF

 v.

 BRADLEY SCOTT HELTON                                                        DEFENDANT



                               SENTENCING MEMORANDUM


        Comes the Defendant, by and through counsel, and submits the following Sentencing

 Memorandum for the Court to consider in determining the appropriate sentence in this case.

 Pursuant to 18 U.S.C. § 3553 (a), the Court shall impose a sentence sufficient but not greater than

 necessary to comply with the purpose of the statute.

                                        INTRODUCTION

        The Defendant comes before the Court for sentencing after pleading guilty to Production

 of Visual Depictions Involving a Minor Engaged in Sexually Explicit Conduct Using a Means of

 Interstate Commerce in violation of 18 U.S.C. § 2251 (a). The charge arose after Defendant

 initiated communication with a minor via a dating application on his phone. Defendant admits to

 initiating the communications and accepts responsibility for his actions.

                 NATURE AND CIRCUMSTANCE OF THE OFFENSE
            AND HISTORY AND CHARACTERISTICS OF THE DEFENDANT

        Defendant was born in Fayette County, Kentucky and raised by his mother and stepfather

 in Kentucky until relocating around age 14 to Ohio. Although Defendant’s needs were met and his

 home was free from abuse, he was sexually abused at age 7, by an older cousin.
Case: 5:20-cr-00122-GFVT-EBA Doc #: 32 Filed: 07/09/21 Page: 2 of 4 - Page ID#: 115




        Defendant has been married since June 2014 however no children have been born of the

 marriage and Defendant has no children from any previous relationships. He intends to return

 home after the service of any sentence he may receive.

        Defendant has not obtained his high school diploma or GED and his employment history

 is sporadic. He reports work in the construction field as well as performing “odd jobs.” Defendant

 has been diagnosed with asthma and epilepsy. Additionally, he has been diagnosed with bipolar

 disorder and other unspecified mental health issues. He reports being medicated for these

 conditions until he was 18 and spending some time in a youth facility as a result of same and for

 drug abuse treatment. However, he is currently not under the care of any doctors and his mental

 health and drug abuse issues remain untreated.

        Defendant’s criminal history results in a Criminal History category II. Additionally,

 Defendant admits to regular marijuana and methamphetamine use. As is the case in a number of

 cases before this Court, most, if not all of Defendant’s transgressions were a result of his addiction

 to narcotics. Defendant is amenable to treatment and believes it would be very beneficial after his

 release. Defendant has accepted responsibility for his actions. He is agreeable to sex offender

 treatment and any other recommendations for education and vocational purposes. He plans to

 continue to reside in the Berea area with his wife and obtain employment upon his release.

                                     SENTENCING OPTIONS

        Defendant’s guideline range in this case is 235-293 months. The Defendant served

 objections to the guideline calculations in the PSR, most notably the 2 point enhancement because

 the offense involved “sexual contact”. See USSG§2G2.1(b)(2)(A) and United States v. Shafer, 573

 F.3d 267 (6th Cir. 2009). At the time of this objection, the undersigned interpreted the facts of that

 case and the holding therein to be distinguishable from the instant case. However, after reviewing
Case: 5:20-cr-00122-GFVT-EBA Doc #: 32 Filed: 07/09/21 Page: 3 of 4 - Page ID#: 116




 the USPO’s response to the objection and further review of Shafer, the undersigned maintains that

 the facts supporting the holding are distinguishable, however, the holding itself regarding “sexual

 contact” would apply here as written. Additionally, the Defendant objected to the characterization

 in the PSR that a “sexual act” took place. A plain reading of 18 U.S.C. §2246(2) clearly reveals

 that the events that occurred did not fall under the definition of a “sexual act”. See also United

 States v. Shafer, 573 F.3d 267 (6th Cir. 2009).

         The Defendant’s conduct in this case was abbreviated and is distinguishable from many

 cases that come before the Court. This incident appears to be isolated and it is clear that Mr. Helton

 was not seeking to engage a minor and was instead participating in a dating website. There conduct

 did not occur over a prolonged period of time. With that being said, he does and has admitted that

 when it happened as it did, he should have disengaged immediately and did not and for that he

 knows he did wrong and is ready to accept the Court’s judgment regarding punishment.

         While the guideline calculation calls for a sentence exceeding the mandatory minimum of

 15 years, the Defendant prays that the Court will consider a mandatory minimum sentence in this

 case.

                                                        Respectfully Submitted,

                                                        /s/Christopher A. Spedding
                                                        Christopher A. Spedding
                                                        271 W Short St., Suite 402
                                                        Lexington, KY 40507
                                                        Phone: 859-255-0050 Fax: 859-554-2528
                                                        Email: chris@speddinglawoffice.com
Case: 5:20-cr-00122-GFVT-EBA Doc #: 32 Filed: 07/09/21 Page: 4 of 4 - Page ID#: 117




                                       Certificate of Service:

        This is to certify on July 9, 2021, I electronically filed the foregoing with the clerk of the
 Court by using the CM/ECF system, which will send notice to counsel of record as appropriate.

                                                       /s/Christopher A. Spedding
                                                       Christopher A. Spedding
